Title: From Thomas Jefferson to Thomas Claxton, 4 September 1801
From: Jefferson, Thomas
To: Claxton, Thomas


Dear Sir
Monticello Sep. 4. 1801.
Your favor of Aug. 27. came to hand yesterday. I am sensible the settees could not be here till long after I shall have left this place, & that it will be better they should await your going to Philadelphia. the mattrasses were intended to be single, and to have a decent furniture cover. I shall be at Washington on or before the last day of this month, barring sickness & accidents on the road. I hope the arrangements in the house will be compleated before that time. accept assurances of my esteem & good wishes.
Th: Jefferson
